The present application is being examined under the AIA  first to invent provisions.
DETAILED ACTION
This Action is in response to communications filed 1/15/2021.
Claims 1-20 are pending, claims 1, 9 and 16 are amended.
Claims 1-20 are rejected.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on March 1, 2021. U.S. patents and Foreign Patents have been considered.
Response to Arguments
Applicant`s arguments filed January 15, 2021 have been fully considered but they are not persuasive. 
As per independent claim 1, Applicant argued that Satoyama does not disclose “a storage system comprising a plurality of enclosures and a storage controller, each enclosure comprising at least one processing device coupled to memory and a plurality of drives configured in accordance with a redundant array of independent disks (RAID) arrangement, the at least one processing device being separate from the plurality of drives”.  where applicant argued that, with regards to Satoyama, each FMPK 113 is a storage device such as an SSD and a plurality of FMPKs 113 form a RAID group (Paragraphs 0057-0059). Storage devices that form RAID groups are not an "enclosure" where the enclosure comprises "a plurality of drives configured in accordance with a redundant array of independent disks (RAID) arrangement," as recited by claim 1 as previously presented. Indeed, a storage device that forms a part of a RAID group is not an enclosure comprising a plurality of drives. In addition, applicant argued that there is no disclosure or suggestion in the cited portions of Satoyama of a storage system that comprises both a storage controller and an enclosure where the enclosure comprises both "at least one processing device coupled to memory" and "a plurality of drives configured in accordance with a redundant array of independent disks (RAID) arrangement. Applicant further amends claim 1 to recite “a storage system comprising a plurality of enclosures and a storage controller, each enclosure comprising at least one processing device coupled to memory and a plurality of drives configured in accordance with a redundant array of independent disks (RAID) arrangement, the at least one processing device being separate from the plurality of drives’, where applicant argued that a processor or other circuitry included an FMPK, referred to by Satoyama as a storage device that is part of a RAID group, is not "at least one processing device" of an "enclosure" that is "separate from the plurality of drives," as recited by claim 1 as amended. Indeed, a processor or other circuitry of an FMPK is not separate from the FMPK. However, Satoyama teaches the storage device 104 that includes storage controller 109 and flash memory packages FMPK 113 (Paragraph 0042, FIG.1), where the FMPK 113 is a storage device including a nonvolatile storage medium for finally storing the write data from the host 101. The storage controller 109 may have a RAID function capable of restoring data of the FMPK 113 even when one FMPK 113 breaks down. In this case, a plurality of FMPKs 113 forms one RAID group (a parity group) 308. The FMPK 113 has one or more flash memory chips 280 (see FIG. 3), for example, as a nonvolatile recording medium. An example of the FMPK 113 is a solid state drive (SSD). The FMPK 113 may have a function (a compression function) of compressing write data and storing the same in its storage medium. A plurality of FMPKs 113 provides one or more logical storage areas (logical volumes) based on a RAID group. The logical volume is correlated with a physical storage area included in the FMPK 113 of the RAID group (Paragraphs 0057-0059) and where The FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. These components are connected to each other via an internal network 212. The FM controller 210 may not include the compression/decompression circuit 216 (Paragraphs 0062-0063), Where the FMPK corresponds to the claimed enclosure which includes memory 214, processor 213 and FM chips 280 such that the FM chips 280 of the FMPKs form RAID groups in accordance with a redundant array of independent disks (RAID) arrangement. Satoyama further teaches that the processor 213 of the FM controller 210 is separate from the FM chips 280 as shown in FIG. 2 to correspond to “the at least one processing device being separate from the plurality of drives”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Satoyama et al. (US PGPUB 2019/0121549, hereinafter " Satoyama").
As per independent claim 1, Satoyama discloses an apparatus comprising: a storage system comprising a plurality of enclosures and a storage controller [(Paragraphs 0039-0042 and Paragraphs 0057-0059; FIGs.1, 2 and 3) wherein Satoyama teaches where FIG. 1 is a flowchart illustrating an overview of a data management method according to a first embodiment. A storage device 104 (see FIG. 2) receives an overwrite request from a user with respect to a volume stored in the storage device 104 from a high-order computer (for example, a host computer 101), such that when the access frequency is higher than the threshold (S20: YES), the storage device 104 determines that the write target page is a page having a high access frequency and offloads a write data compression process to a flash memory package (FMPK) 113 (see FIG. 2) (S30). On the other hand, when the access frequency of the write target page is low (S20: NO), the storage device 104 performs a write data compression process on a storage controller 109 side (the storage controller 109 or a circuit or the like connected to the storage controller 109 via a bus) (S40). In the present embodiment, the compression process executed by the FMPK 113 and the compression process executed on the storage controller 109 side are different compression algorithms. The compression algorithm with which the compression process is executed is selected based on the access frequency of the write target page, and the write data is compressed by the compression algorithm. After that, the write data is stored in an FM chip 280 (see FIG. 3) of the FMPK 113 to correspond to the claimed limitation], each enclosure comprising at least one processing device coupled to memory and a plurality of drives configured in accordance with a redundant array of independent disks (RAID) arrangement [(Paragraphs 0039-0042 and Paragraphs 0057-0059; FIGs.1, 2 and 3) wherein Satoyama teaches where The FMPK 113 is a storage device including a nonvolatile storage medium for finally storing the write data from the host 101. The storage controller 109 may have a RAID function capable of restoring data of the FMPK 113 even when one FMPK 113 breaks down. In this case, a plurality of FMPKs 113 forms one RAID group (a parity group) 308. The FMPK 113 has one or more flash memory chips 280 (see FIG. 3), for example, as a nonvolatile recording medium. An example of the FMPK 113 is a solid state drive (SSD). The FMPK 113 may have a function (a compression function) of compressing write data and storing the same in its storage medium. A plurality of FMPKs 113 provides one or more logical storage areas (logical volumes) based on a RAID group. The logical volume is correlated with a physical storage area included in the FMPK 113 of the RAID group to correspond to the claimed limitation], the at least one procesing device being separate from the plurality of drives [(Paragraphs 0039-0042 and Paragraphs 0057-0059; FIGs.1, 2 and 3) wherein Satoyama teaches where FMPK 113 has one or more flash memory chips 280 (see FIG. 3), and the FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. These components are connected to each other via an internal network 212. The FM controller 210 may not include the compression/decompression circuit 216 to correspond to the claimed limitation]; the storage controller configured: to obtain data pages associated with at least one input-output request;  to provide the obtained data pages to the at least one processing device of a given enclosure of the plurality of enclosures; and to issue a command to the at least one processing device of the given enclosure to perform at least one operation based at least in part on the obtained data pages [(Paragraphs 0052-0054, 0066-0067 and Paragraphs 0082-0085; FIGs.1, 2 and 3) wherein Satoyama teaches where the storage controller 109 includes a processor 105 and a local memory 114 connected to the processor 105. The local memory 114 is constituted by a RAM or the like, for example, and stores programs, data, and the like used in the processor 105. The processor 105 reads programs stored in the shared memory 111 into the local memory 114 and executes processes described in the programs. The programs executed by the processor 105 include a compression/decompression program for executing a data compression process and a data decompression process (compression/decompression process) according to a predetermined compression algorithm, for example. In the present embodiment, the processor 105 executes a data compression/decompression process by executing the compression/decompression program. However, the present invention is not limited thereto, and a hardware circuit executing the compression/decompression process may be connected to the storage controller 109 or the bus 112 so that the compression/decompression process is executed by the circuit. Also, The FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. These components are connected to each other via an internal network 212. The FM controller 210 may not include the compression/decompression circuit 216 to correspond to the claimed limitation]; the at least one processing device of the given enclosure configured:  to receive the obtained data pages from the storage controller; responsive to receiving the command from the storage controller, to generate compressed data pages based at least in part on the received data pages; to store one or more of the compressed data pages on the plurality of drives according to the RAID arrangement; and  to return information associated with the storage of the one or more of the compressed data pages to the storage controller [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches where the FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. The processor 213 executes a program stored in a memory 214 of the FMPK 113 to thereby execute various processes (for example, processes corresponding to management of a storage area to be described later and an access request from the storage controller 109). For example, the processor 213 receives a read request or a write request from the storage controller 109 and executes a process corresponding to the received request. The processor 213 may receive a write request from the storage controller 109, complete the write request in a stage where data corresponding to the write request is written to the FM chip 280, and report completion of the write request to the storage controller 109. Moreover, the processor 213 may temporarily store data read or written between the storage controller 109 and the FM chip 280 in a buffer (not illustrated). Furthermore, the processor 213 may send a completion report of the write request to the storage controller 109 in a stage where the data corresponding to the write request from the storage controller 109 is written to a buffer. The compression/decompression circuit 216 is a device that performs a data compression process and a data decompression process. The compression/decompression circuit 216 is implemented by hardware such as an application specific integrated circuit (ASIC), for example. The compression/decompression circuit 216 may be constituted by a CPU and a memory. In this case, the CPU may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. Moreover, the processor 213 may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. By doing so, the compression/decompression circuit 216 may not be provided in the FM controller 210 to correspond to the claimed limitation], the storage controller configured to utilize the information to access the one or more of the compressed data pages stored on the plurality of drives [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches that Upon receiving a write command that designates the target device 310 correlated with the virtual volume 311, the storage device 104 selects a vacant page 323 from the pool 303 and allocates the page 323 to a write destination page 321 of the virtual volume 311. The storage device 104 writes write data to the selected page 323. When data is written to the page 323, the data is written to the stripe line 307 correlated with the block 325 of the flash-side pool address space mapped to the page 323 and is also written to the FM chip 280 correlated with the stripe line 307. Specifically, the storage controller 109 retrieves a block of the FMPK address space to which the block 325 of the flash-side pool address space corresponding to the write destination page 323 is mapped and sends a read/write request for the retrieved block to the FMPK 113. By arranging the units of data managed between the virtual volume 311 and the FMPK 113, the pool 303 and the flash-side pool 304 may be managed as one pool, where the storage device 104 writes write data to the selected page 323. When data is written to the page 323, the data is written to the stripe line 307 correlated with the block 325 of the flash-side pool address space mapped to the page 323 and is also written to the FM chip 280 correlated with the stripe line 307. Specifically, the storage controller 109 retrieves a block of the FMPK address space to which the block 325 of the flash-side pool address space corresponding to the write destination page 323 is mapped and sends a read/write request for the retrieved block to the FMPK 113 to correspond to the claimed limitation]. 
As per dependent claim 3, Satoyama discloses wherein generating the compressed data pages based at least in part on the received data pages comprises at least one of: causing a compression offload engine of the storage system to compress the received data pages; and  compressing the received data pages by the at least one processing device of the given enclosure [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches where the FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. The processor 213 executes a program stored in a memory 214 of the FMPK 113 to thereby execute various processes (for example, processes corresponding to management of a storage area to be described later and an access request from the storage controller 109). For example, the processor 213 receives a read request or a write request from the storage controller 109 and executes a process corresponding to the received request. The processor 213 may receive a write request from the storage controller 109, complete the write request in a stage where data corresponding to the write request is written to the FM chip 280, and report completion of the write request to the storage controller 109. Moreover, the processor 213 may temporarily store data read or written between the storage controller 109 and the FM chip 280 in a buffer (not illustrated). Furthermore, the processor 213 may send a completion report of the write request to the storage controller 109 in a stage where the data corresponding to the write request from the storage controller 109 is written to a buffer. The compression/decompression circuit 216 is a device that performs a data compression process and a data decompression process. The compression/decompression circuit 216 is implemented by hardware such as an application specific integrated circuit (ASIC), for example. The compression/decompression circuit 216 may be constituted by a CPU and a memory. In this case, the CPU may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. Moreover, the processor 213 may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. By doing so, the compression/decompression circuit 216 may not be provided in the FM controller 210 to correspond to the claimed limitation].
As for independent claims 9 and 16, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for claims 11 and 18, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Satoyama, as applied to claims 1 above, and further in view of Evans et al. (US PGPUB 2014/0359219) (hereinafter ‘Evans’).
As per dependent claim 2, Satoyama teaches the apparatus of claim 1.
Satoyama does not appear to explicitly disclose wherein the information comprises an indication of a location of each of the one or more compressed data pages that was stored on the plurality of drives and a size of each of the one or more compressed data pages that was stored on the plurality of drives.
However, Evans discloses wherein the information comprises an indication of a location of each of the one or more compressed data pages that was stored on the plurality of drives [(Paragraphs 0010-0011, 0042-0044 and Paragraphs 0052  ; FIGs 1 and 7-8) where Evans teaches that the cache memory controller includes an encoder to compress application data from the application accelerator processors for writes to the memory and a decoder to decompress compressed application data read from the memory. To support processing by an application program, the CPU will allocate buffers in the memory to store the application data provided by the application accelerator processors. The CPU provides location parameters for the allocated buffers to the cache memory controller. The cache memory controller monitors memory addresses specified in read requests and write requests from/to the first memory. The cache memory controller selects parameters for the encoder and decoder based on the specified memory addresses and the location parameters. The encoder compresses the application data in accordance with the parameters to form compressed application data for writes to the buffer in memory. The decoder decompresses compressed application data retrieved from the buffer in memory. In another aspect, there is provided a method including allocating one or more buffers in memory to store application data provided by one or more application accelerator processors, receiving the location parameters for the allocated buffers and a set of parameters associated with the location parameters at a cache memory controller. At the cache memory controller the method further includes monitoring memory addresses specified by the application accelerator processors in respective read requests and write requests from/to the memory, selecting one or more of the parameters based on the specified memory addresses and the location parameters in response to the respective read requests and write requests, compressing the application data in response to a write request or decompressing compressed application data retrieved from memory in response to a read request. The compressing and decompressing are performed in accordance with the selected parameters to correspond to the claimed limitation] and a size of each of the one or more compressed data pages that was stored on the plurality of drives [(Paragraphs 0010-0011, 0042-0044 and Paragraphs 0052-0054; FIGs 1 and 7-8) where the present invention of Evans teaches that cache memory controller 108 may also support direct memory access (DMA) transfers from the application accelerator processor 104-x to the memory 129. The application accelerator processor 104-x may provide a DMA descriptor containing a source address in a source memory, a destination address in the memory 120 and a length parameter indicating the size of the data to be transferred. The length parameter may represent a block size, a packet length, raster length or other suitable representation of the portion of application data to be transferred. The cache memory controller 108 may compare the destination address with the location parameters in the table 140 to determine the pointer to the associated descriptor. The controller engine may provide the associated descriptor information to the encoder 110 for writes or the decoder 112 for reads to correspond to the claimed limitation]. 
Satoyama and Evans are analogous art because they are from the same field of endeavor of memory and storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and Evans before him or her, to modify the apparatus of Evans to include the information management of Evans because it will enhance data write performance.
The motivation for doing so would be to [efficient utilization of the memory bandwidth capacity, reduced latency and improved system performance (Paragraph 009, lines 7-8 by Evans)].
Therefore, it would have been obvious to combine Satoyama and Evans to obtain the invention as specified in the instant claim.
As per dependent claim 6, Evans discloses wherein responsive to receiving a read command from the storage controller that targets a compressed data page stored in the plurality of drives, the at least one processing device of the given enclosure is configured: to retrieve the targeted compressed data page from the plurality of drives [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052  ; FIGs 1-2 and 7-8) where Evans teaches that the FIG. 2 is a block diagram an example of a multicore computing system including a cache memory controller. The multicore computing system 100 may include one or more central processing units (CPUs) 102, which may have a single or multiple core design, and one or more application accelerator processors, or cores, 104-1 to 104-N. The application accelerator processors 104-104-N may include specialized hardware accelerators for processing data intensive functions for particular applications. The cache memory controller 108 includes operations for accelerated data transfers between the application accelerator processors 104-1 to 104-N and the memory 120. The cache memory controller 108 may include an encoder 110, a decoder 112 and a cache memory 114. The encoder 110 may be configured to apply compression operations to the application data for write operations to the memory 120. The memory 120 may store the compressed application data. The decoder 112 may be configured to apply decompression operations to compressed application data retrieved from the memory 120 in response to a read operation. The cache memory 114 may store uncompressed application data. Uncompressed data as the term "uncompressed" is used herein can refer to data which can be provided as input to a compression engine, or as data output from a decompression engine, including never-compressed data or previously compressed and then decompressed data. The memory controller 118 provides an interface between the rest of the system and the memory 120. The memory controller 118 may be a conventional memory controller and depends on the type of memory 120. Typically, the memory controller translates the accesses from the requestors into commands understood by the memory and includes functional blocks for memory mapping, arbitration, command generation and a data path;  to decompress the targeted compressed data page to generate a decompressed data page; and to provide the decompressed data page to the storage controller [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052; FIGs 1-2 and 7-8) where Evans teaches, where FIG. 3 is a block diagram of the cache memory controller 108, in accordance with a preferred embodiment. During an initialization phase, the controller engine 140 may receive the location parameters and descriptors via a control plane of the bus subsystem 106 from the CPU 102. The location parameters and associated descriptors may be stored in the controller memory 144. The descriptor may be stored as a table in the controller memory 144. A table relating the location parameters with pointers to the associated descriptor table may also be stored in the controller memory 144. The operations of the encoder 110 and the decoder 112 may vary for the different types of application data. The associated descriptor table contains information and the set of parameters appropriate for the particular application data to configure operations of the encoder 110 for writes or the decoder 112 for reads. During a data processing phase, the controller engine 140 monitors memory addresses specified in read requests and write requests from/to the memory 120. The controller engine 140 compares the specified memory address to the location parameters to determine the associated descriptor. The controller engine 140 provides the parameters from the descriptor to the encoder 110 for writes or the decoder for reads. The encoder 110 and the decoder 112 use the parameters to configure the respective operations, as described below. In response to write requests, the controller engine 140 enables the encoder 110 to compress the application data to provide compressed application data to the particular allocated buffer in the memory 120 via the memory controller 118. The memory controller 118 provides the normal control functions for the data transfer to the allocated buffer in the memory 120. The cache memory 114 may store uncompressed application data. The uncompressed application data may comprise portions of application data received from one or more of the application accelerator processors 104-1 to 104-N and/or portions of decompressed application data received from the decoder 112. The cache memory 114 may comprise one or more of a level 1 (L1) cache, a level 2 (L2) cache, a level 3 (L3) cache, a mid-level cache (MLC) or a last level cache (LLC), as appropriate for the system architecture. The translation lookaside buffer (TLB) 142 stores address information for portions of compressed application data stored in the memory 120 corresponding to portions of uncompressed application data also stored in the cache memory 114. Recently accessed portions of the uncompressed application data may be stored in the cache memory 114 so that they may be provided rapidly to the application accelerator processor 104-x or CPU 102 in response to a subsequent read request. The TLB may store an address table of memory addresses (for locations in memory 120) and the cache memory addresses (locations in cache memory 114) of portions of application data that are presently stored in the cache memory 114. In response to a read request, the controller engine 140 accesses the address information from the TLB 142 to determine whether the portion of application data is in the cache. If the requested portion is in the cache memory 114 (cache hit), it is transferred via the bus 106 to the requesting processor. If the requested portion is not in the cache memory 114 (cache miss), the request is passed to the memory controller 118 for retrieving the portion of application data from the memory 120. The application data retrieved from the memory 120 has previously been compressed by the encoder 110 in response to a previous write request. The controller engine 140 provides the associated descriptor to enable the decoder 112 to decompress the portion of compressed application data. The controller engine 140 may store the decompressed application data in the cache memory 114 and enter the corresponding address information for the portions locations in the memory 120 and the cache memory 114 into the address table of the TLB 142. The cache memory controller 108 transfers the portion decompressed application data to the requesting processor via the bus 106 to correspond to the claimed limitation].
As per dependent claim 7, Evans discloses wherein responsive to receiving a read command from the storage controller that targets a compressed data page stored in the plurality of drives, the at least one processing device of the given enclosure is configured: to retrieve the targeted compressed data page from the plurality of drives; and  to provide the targeted compressed data page to the storage controller [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052  ; FIGs 1-2 and 7-8) where Evans teaches that the FIG. 2 is a block diagram an example of a multicore computing system including a cache memory controller. The multicore computing system 100 may include one or more central processing units (CPUs) 102, which may have a single or multiple core design, and one or more application accelerator processors, or cores, 104-1 to 104-N. The application accelerator processors 104-104-N may include specialized hardware accelerators for processing data intensive functions for particular applications. The cache memory controller 108 includes operations for accelerated data transfers between the application accelerator processors 104-1 to 104-N and the memory 120. The cache memory controller 108 may include an encoder 110, a decoder 112 and a cache memory 114. The encoder 110 may be configured to apply compression operations to the application data for write operations to the memory 120. The memory 120 may store the compressed application data. The decoder 112 may be configured to apply decompression operations to compressed application data retrieved from the memory 120 in response to a read operation. The cache memory 114 may store uncompressed application data. Uncompressed data as the term "uncompressed" is used herein can refer to data which can be provided as input to a compression engine, or as data output from a decompression engine, including never-compressed data or previously compressed and then decompressed data. The memory controller 118 provides an interface between the rest of the system and the memory 120. The memory controller 118 may be a conventional memory controller and depends on the type of memory 120. Typically, the memory controller translates the accesses from the requestors into commands understood by the memory and includes functional blocks for memory mapping, arbitration, command generation and a data path; wherein responsive to receiving targeted compressed data page from the at least one processing device of the given enclosure, the storage controller is configured: to receive the targeted compressed data page from the at least one processing device of the given enclosure; and to decompress the targeted compressed data page [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052; FIGs 1-2 and 7-8) where Evans teaches, where FIG. 3 is a block diagram of the cache memory controller 108, in accordance with a preferred embodiment. During an initialization phase, the controller engine 140 may receive the location parameters and descriptors via a control plane of the bus subsystem 106 from the CPU 102. The location parameters and associated descriptors may be stored in the controller memory 144. The descriptor may be stored as a table in the controller memory 144. A table relating the location parameters with pointers to the associated descriptor table may also be stored in the controller memory 144. The operations of the encoder 110 and the decoder 112 may vary for the different types of application data. The associated descriptor table contains information and the set of parameters appropriate for the particular application data to configure operations of the encoder 110 for writes or the decoder 112 for reads. During a data processing phase, the controller engine 140 monitors memory addresses specified in read requests and write requests from/to the memory 120. The controller engine 140 compares the specified memory address to the location parameters to determine the associated descriptor. The controller engine 140 provides the parameters from the descriptor to the encoder 110 for writes or the decoder for reads. The encoder 110 and the decoder 112 use the parameters to configure the respective operations, as described below. In response to write requests, the controller engine 140 enables the encoder 110 to compress the application data to provide compressed application data to the particular allocated buffer in the memory 120 via the memory controller 118. The memory controller 118 provides the normal control functions for the data transfer to the allocated buffer in the memory 120. The cache memory 114 may store uncompressed application data. The uncompressed application data may comprise portions of application data received from one or more of the application accelerator processors 104-1 to 104-N and/or portions of decompressed application data received from the decoder 112. The cache memory 114 may comprise one or more of a level 1 (L1) cache, a level 2 (L2) cache, a level 3 (L3) cache, a mid-level cache (MLC) or a last level cache (LLC), as appropriate for the system architecture. The translation lookaside buffer (TLB) 142 stores address information for portions of compressed application data stored in the memory 120 corresponding to portions of uncompressed application data also stored in the cache memory 114. Recently accessed portions of the uncompressed application data may be stored in the cache memory 114 so that they may be provided rapidly to the application accelerator processor 104-x or CPU 102 in response to a subsequent read request. The TLB may store an address table of memory addresses (for locations in memory 120) and the cache memory addresses (locations in cache memory 114) of portions of application data that are presently stored in the cache memory 114. In response to a read request, the controller engine 140 accesses the address information from the TLB 142 to determine whether the portion of application data is in the cache. If the requested portion is in the cache memory 114 (cache hit), it is transferred via the bus 106 to the requesting processor. If the requested portion is not in the cache memory 114 (cache miss), the request is passed to the memory controller 118 for retrieving the portion of application data from the memory 120. The application data retrieved from the memory 120 has previously been compressed by the encoder 110 in response to a previous write request. The controller engine 140 provides the associated descriptor to enable the decoder 112 to decompress the portion of compressed application data. The controller engine 140 may store the decompressed application data in the cache memory 114 and enter the corresponding address information for the portions locations in the memory 120 and the cache memory 114 into the address table of the TLB 142. The cache memory controller 108 transfers the portion decompressed application data to the requesting processor via the bus 106 to correspond to the claimed limitation].
As for claims 10 and 17, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 20, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for claim 14, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 4, 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoyama, as applied to claims 1 above, in view of Punkunus et al. (US PGPUB 2012/0096237) (hereinafter ‘Punkunus’), and further in view of Dewitt et al. (US PGPUB 2017/0153843) (hereinafter ‘Dewitt’).
As per dependent claim 4, Satoyama teaches the apparatus of claim 1.
Satoyama does not appear to explicitly disclose wherein the one or more of the compressed data pages is stored on a stripe of the plurality of drives; wherein the compressed data pages comprise the one or more of the compressed data pages and at least one other compressed data page of the compressed data pages that does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives; and wherein the information indicates to the storage controller that the at least one other compressed data page has not been stored on the plurality of drives.
However, Punkunus discloses wherein the one or more of the compressed data pages is stored on a stripe of the plurality of drives; wherein the compressed data pages comprise the one or more of the compressed data pages and at least one other compressed data page of the compressed data pages that does not fit on the stripe of the plurality of drives [(Paragraphs 0010, 0044 and 0052-0055; FIGs 1 and 8) where Punkunus teaches that an application may store sets of data that are larger than one stripe in size. Each set of data would thus comprise more than one stripe, on more than one device. If, within each set of data, the application stores index information, metadata or other special information for accessing, locating or otherwise managing the contents of the set of data to correspond to the claimed limitation].
Satoyama and Punkunus are analogous art because they are from the same field of endeavor of rebuild and storage management.
Before the effective filling date,, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and Punkunus before him or her, to modify the apparatus of Satoyama to include the cache management of Punkunus because it will enhance data write performance.
The motivation for doing so would be to [ conserve bandwidth, increase throughput and/or otherwise increase the efficiency, quality or rate of communication (Paragraph 0023, lines 6-8 by Punkunus)].
Therefore, it would have been obvious to combine Satoyama and Punkunus to obtain the invention as specified in the instant claim.
Satoyama/ Punkunus does not appear to explicitly disclose at least one other compressed data page of the compressed data pages that does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives; and wherein the information indicates to the storage controller that the at least one other compressed data page has not been stored on the plurality of drives.
Dewitt teaches at least one other compressed data page of the compressed data pages that does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives; and wherein the information indicates to the storage controller that the at least one other compressed data page has not been stored on the plurality of drives [(Paragraphs 0023, 0044 and 0066-0068; FIGs 1-2 and 7-8) where Dewitt teaches that if the data partition was too large (i.e., the compression ratio was greater than initially assumed), there may be valuable space on the storage device that would remain unused if the data partition is not resized to be smaller. Conversely, if the data partition was too small (i.e., the compression ratio was less than initially assumed), the controller may not be capable of writing the entirety of the data to the data partition unless the data partition is resized to be larger. As such, the controller may issue error messages and not write the entirely of the requested data blocks to the storage device, and where Monitoring module 22 of controller 8 may determine an actual physical space used in the data partition. For instance, monitoring module 22 may determine whether a size of a remaining portion of the one or more blocks of data to be written to the data partition exceeds a threshold physical size for the data partition. If the size of the remaining portion does not exceed the physical threshold, management module 24 of controller 8 may continue to write the remaining portion of the blocks of data to the data partition. Responsive to the size of the remaining portion of the one or more blocks of data exceeding the threshold physical size for the data partition, monitoring module 22 may alert host device 4 that the threshold physical size has been exceeded. In some instances, host device 4 may generate a request to resize the allocated physical capacity the data partition. Monitoring module 22 of controller 8 may receive this request to resize the allocated physical capacity of the data partition issued by controller 8. For instance, the threshold physical size for the data partition may be a difference between the allocated physical capacity of the data partition and an amount of physical space used by the portion of the one or more blocks of data. In other words, monitoring module 22 of controller 8 may, responsive to either commands from host device 4 or an asynchronous event initiated by controller 8 and communicated to host device 4, dynamically check if the data to be written to the data partition will be too large for the data partition based on the currently available physical space. This could occur if the compression ratio is less than the assumed compression ratio, such as 1.5:1 instead of 11. Rather than simply attempt to write all of the one or more data blocks to the data. partition and address errors should they arise, by dynamically checking the available space and comparing the available space with the remaining data to be written, management module 24 of controller 8 may resize the data partition before such errors are realized to correspond to the claimed limitation].
Satoyama, Punkunus and Dewitt are analogous art because they are from the same field of endeavor of storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama, Punkunus and Dewitt before him or her, to modify the apparatus of Dewitt to include the information management of Dewitt because it will enhance storage performance.
The motivation for doing so would be to [efficient utilization of the memory bandwidth capacity, reduced latency and improved system performance (Paragraph 009, lines 7-8 by Dewitt)].
Therefore, it would have been obvious to combine Satoyama, Punkunus and Dewitt to obtain the invention as specified in the instant claim.
As per dependent claim 5, Dewitt discloses wherein the storage controller is further configured: to obtain additional data pages associated with another input-output request; and to provide one or more of the additional data pages to the at least one processing device of the given enclosure, the one or more of the additional data pages determined based at least in part on the indication that the at least one other compressed data page has not been stored on the plurality of drives [(Paragraphs 0023, 0044-0046, 0066-0068 and 0074-0076; FIGs 1-2 and 7-8) where Dewitt teaches controller 8 may resize portions of the data partition, possibly responsive to requests from host device 4. For instance, host device 4 may cause controller 8 to resize the allocated physical capacity of the data partition based at least in part on the usage percentage and the compression ratio. When the compression ratio is greater than an assumed compression ratio, controller 8 may decrease the allocated physical capacity of the data partition to free room in storage device 6 for other data. In other instances, when the compression ratio is less than the assumed compression ratio, controller 8 may increase the physical capacity of the data partition to decrease any errors that may occur from underprovisioning for the data blocks to correspond to the claimed limitation]; 
Satoyama teaches wherein the at least one processing device of the given enclosure is further configured: to receive the one or more of the additional data pages from the storage controller; to generate additional compressed data pages based at least in part on the one or more of the received additional data pages [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches where the FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. The processor 213 executes a program stored in a memory 214 of the FMPK 113 to thereby execute various processes (for example, processes corresponding to management of a storage area to be described later and an access request from the storage controller 109). For example, the processor 213 receives a read request or a write request from the storage controller 109 and executes a process corresponding to the received request. The processor 213 may receive a write request from the storage controller 109, complete the write request in a stage where data corresponding to the write request is written to the FM chip 280, and report completion of the write request to the storage controller 109. Moreover, the processor 213 may temporarily store data read or written between the storage controller 109 and the FM chip 280 in a buffer (not illustrated). Furthermore, the processor 213 may send a completion report of the write request to the storage controller 109 in a stage where the data corresponding to the write request from the storage controller 109 is written to a buffer. The compression/decompression circuit 216 is a device that performs a data compression process and a data decompression process. The compression/decompression circuit 216 is implemented by hardware such as an application specific integrated circuit (ASIC), for example. The compression/decompression circuit 216 may be constituted by a CPU and a memory. In this case, the CPU may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. Moreover, the processor 213 may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. By doing so, the compression/decompression circuit 216 may not be provided in the FM controller 210 to correspond to the claimed limitation].
Punkunus further discloses store the at least one other compressed data page and one or more of the additional compressed data pages together in another stripe on the plurality of drives [(Paragraphs 0010, 0044 and 0052-0055; FIGs 1 and 3) where Punkunus teaches that an application may store sets of data that are larger than one stripe in size. Each set of data would thus comprise more than one stripe, on more than one device. If, within each set of data, the application stores index information, metadata or other special information for accessing, locating or otherwise managing the contents of the set of data to correspond to the claimed limitation].
As for claim 12, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claim 19, the applicant is directed to the rejections to claims 4 and 5 set forth above, as they are rejected based on the same rationale.
Claims 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoyama, as applied to claims 1 above, and further in view of S et al. (US PGPUB 2011/0239042) (hereinafter ‘S’) in view of Evans.
As per dependent claim 8, Satoyama teaches the apparatus of claim 1.
Satoyama does not appear to explicitly disclose wherein responsive an indication of a disk failure, the at least one processing device of the given enclosure is configured: to read RAID parities from the plurality of drives;  to regenerate the one or more compressed data pages based at least in part on the RAID parities; to decompress the regenerated one or more compressed data pages; and to provide the one or more decompressed data pages to the storage controller.
However, S discloses wherein responsive an indication of a disk failure, the at least one processing device of the given enclosure is configured: to read RAID parities from the plurality of drives;  to regenerate the one or more compressed data pages based at least in part on the RAID parities [(Paragraphs 0039; FIGs 1 and 8) where S teaches that the present invention is generally more fault tolerant than the RAID 4, RAID 5 and RAID 6 implementations since the present invention may continue to operate without data loss if more than 2 drives fail (up to 2n/3 drives provided no 3 logically contiguous drives fail). Additional fault tolerance may be implemented compared with RAID 3, RAID 5 and RAID 6 groups. In the case of the RAID 3, RAID 5 and RAID 6 groups, whenever a modify operation is implemented on the group, all the drives need to be read to recalculate the parity and update the parity along with the modified data. With the present invention, for every modify operation, the data is striped and written to the respective drives 100a-100n. The compression of the stripes are then independently generated and written onto the logically contiguous drives in the RAID group. Fewer reads and/or updates are needed compared with the parity generation methods to correspond to the claimed limitation]. 
Satoyama and S are analogous art because they are from the same field of endeavor of rebuild and storage management.
Before the effective filling date,, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and S before him or her, to modify the apparatus of Satoyama to include the cache management of S because it will enhance data write performance.
The motivation for doing so would be to [establish a higher level of redundancy and fault tolerance than RAID level 6 without increasing the processing overhead of implementing parity (Paragraph 0010 by S)].
Therefore, it would have been obvious to combine Satoyama and S to obtain the invention as specified in the instant claim.
Satoyama/S does not appear to explicitly disclose decompress the regenerated one or more compressed data pages; and to provide the one or more decompressed data pages to the storage controller.
Evans teaches decompress the regenerated one or more compressed data pages; and to provide the one or more decompressed data pages to the storage controller [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052; FIGs 1-2 and 7-8) where Evans teaches, where FIG. 3 is a block diagram of the cache memory controller 108, in accordance with a preferred embodiment. During an initialization phase, the controller engine 140 may receive the location parameters and descriptors via a control plane of the bus subsystem 106 from the CPU 102. The location parameters and associated descriptors may be stored in the controller memory 144. The descriptor may be stored as a table in the controller memory 144. A table relating the location parameters with pointers to the associated descriptor table may also be stored in the controller memory 144. The operations of the encoder 110 and the decoder 112 may vary for the different types of application data. The associated descriptor table contains information and the set of parameters appropriate for the particular application data to configure operations of the encoder 110 for writes or the decoder 112 for reads. During a data processing phase, the controller engine 140 monitors memory addresses specified in read requests and write requests from/to the memory 120. The controller engine 140 compares the specified memory address to the location parameters to determine the associated descriptor. The controller engine 140 provides the parameters from the descriptor to the encoder 110 for writes or the decoder for reads. The encoder 110 and the decoder 112 use the parameters to configure the respective operations, as described below. In response to write requests, the controller engine 140 enables the encoder 110 to compress the application data to provide compressed application data to the particular allocated buffer in the memory 120 via the memory controller 118. The memory controller 118 provides the normal control functions for the data transfer to the allocated buffer in the memory 120. The cache memory 114 may store uncompressed application data. The uncompressed application data may comprise portions of application data received from one or more of the application accelerator processors 104-1 to 104-N and/or portions of decompressed application data received from the decoder 112. The cache memory 114 may comprise one or more of a level 1 (L1) cache, a level 2 (L2) cache, a level 3 (L3) cache, a mid-level cache (MLC) or a last level cache (LLC), as appropriate for the system architecture. The translation lookaside buffer (TLB) 142 stores address information for portions of compressed application data stored in the memory 120 corresponding to portions of uncompressed application data also stored in the cache memory 114. Recently accessed portions of the uncompressed application data may be stored in the cache memory 114 so that they may be provided rapidly to the application accelerator processor 104-x or CPU 102 in response to a subsequent read request. The TLB may store an address table of memory addresses (for locations in memory 120) and the cache memory addresses (locations in cache memory 114) of portions of application data that are presently stored in the cache memory 114. In response to a read request, the controller engine 140 accesses the address information from the TLB 142 to determine whether the portion of application data is in the cache. If the requested portion is in the cache memory 114 (cache hit), it is transferred via the bus 106 to the requesting processor. If the requested portion is not in the cache memory 114 (cache miss), the request is passed to the memory controller 118 for retrieving the portion of application data from the memory 120. The application data retrieved from the memory 120 has previously been compressed by the encoder 110 in response to a previous write request. The controller engine 140 provides the associated descriptor to enable the decoder 112 to decompress the portion of compressed application data. The controller engine 140 may store the decompressed application data in the cache memory 114 and enter the corresponding address information for the portions locations in the memory 120 and the cache memory 114 into the address table of the TLB 142. The cache memory controller 108 transfers the portion decompressed application data to the requesting processor via the bus 106 to correspond to the claimed limitation].
Satoyama, S and Evans are analogous art because they are from the same field of endeavor of storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama, S and Evans before him or her, to modify the apparatus of Evans to include the information management of Evans because it will enhance storage performance.
The motivation for doing so would be to [efficient utilization of the memory bandwidth capacity, reduced latency and improved system performance (Paragraph 009, lines 7-8 by Evans)].
Therefore, it would have been obvious to combine Satoyama and Evans to obtain the invention as specified in the instant claim.
As for claim 15, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135